
	
		II
		111th CONGRESS
		1st Session
		S. 1485
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2009
			Mr. Martinez (for
			 himself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To improve hurricane preparedness by establishing the
		  National Hurricane Research Initiative, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Hurricane Research
			 Initiative Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. Definitions.
					Sec. 5. National Hurricane Research Initiative.
					Sec. 6. National Hurricane Research Task Force.
					Sec. 7. National Hurricane Research.
					Sec. 8. Authorization of appropriations.
					Sec. 9. Independent review.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Hurricanes and
			 other tropical cyclones have directly caused more than 2,000 deaths in the
			 United States since 2003 and account for approximately 66 percent of insured
			 losses due to natural hazards.
			(2)While the ability
			 to understand and predict hurricanes and other tropical cyclones has improved
			 since 1999, particularly with respect to storm tracking, much remains unknown
			 concerning—
				(A)storm dynamics,
			 rapid intensity change, and impact on extratropical cyclones;
				(B)the interactions
			 of storms with natural and built environments; and
				(C)the impacts to
			 and response of society to destructive storms.
				(3)Several expert
			 assessments of the state of hurricane science and research needs have been
			 published, including—
				(A)the January 2007
			 report by the National Science Board titled, Hurricane Warning: The
			 Critical Need for a National Hurricane Initiative;
				(B)the February 2007
			 report by the Office of the Federal Coordinator for Meteorological Services and
			 Supporting Research entitled, Interagency Strategic Research Plan for
			 Tropical Cyclones: The Way Ahead; and
				(C)reports from the
			 Hurricane Intensity Working Group of the National Science Advisory Board of the
			 National Oceanic and Atmospheric Administration.
				(4)In the June 2005
			 publication, Grand Challenges for Disaster Reduction, and in
			 related 2008 implementation plans for hurricane and coastal inundation hazards
			 the Subcommittee on Disaster Reduction of the Committee on Environment and
			 Natural Resources of the National Science and Technology Council prioritized
			 Federal science and technology investments needed to reduce future loss of life
			 and property caused, both directly and indirectly, by hurricanes and other
			 coastal storms.
			(5)A National
			 Hurricane Research Initiative complements the objectives of the National
			 Windstorm Impact Reduction Program.
			3.Sense of
			 CongressIt is the sense of
			 Congress that, consistent with the findings of the expert assessments and
			 strategies described in paragraphs (3) and (4) of
			  section
			 2, a National Hurricane Research Initiative should be
			 established to address the urgent and compelling need to undertake long-term,
			 coordinated, multi-entity hurricane research focused on—
			(1)conducting high priority scientific,
			 engineering, and related social and behavioral studies; and
			(2)effectively
			 applying the research results of such studies to mitigate the impacts of
			 hurricanes on society.
			4.DefinitionsIn this Act:
			(1)Task
			 ForceThe term Task Force means the National
			 Hurricane Research Task Force established under
			 section
			 6(a).
			(2)Eligible
			 entitiesThe term eligible entities means State,
			 regional, and local government agencies and departments, tribal governments,
			 universities, research institutes, and nongovernmental organizations.
			(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a).
			(4)InitiativeThe
			 term Initiative means the National Hurricane Research Initiative
			 established under section 5(a)(1).
			(5)National
			 Windstorm Impact Reduction ProgramThe term National
			 Windstorm Impact Reduction Program means the program established by
			 section 204 of the National Windstorm Impact Reduction Act of 2004 (42 U.S.C.
			 15703).
			(6)StateThe
			 term State means any State of the United States, the District of
			 Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana
			 Islands, Puerto Rico, and the Virgin Islands.
			(7)Tribal
			 governmentThe term tribal government means the
			 governing body of an Indian tribe.
			(8)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Oceans and Atmosphere.
			5.National
			 Hurricane Research Initiative
			(a)Establishment
				(1)In
			 generalThe Under Secretary, in collaboration with the Director
			 of the National Science Foundation, shall establish an initiative to be known
			 as the National Hurricane Research Initiative for the purposes
			 described in
			 paragraph (2). The Initiative shall consist of—
					(A)the activities of
			 the Under Secretary under this section;
					(B)the activities of
			 the Task Force under 
			 section 6; and
					(C)the research
			 carried out under
			 section 7.
					(2)PurposesThe
			 purposes described in this paragraph are as follows:
					(A)To improve
			 understanding and prediction of hurricanes and other tropical storms,
			 including—
						(i)storm tracking
			 and prediction;
						(ii)forecasting of
			 storm formation, intensity, and wind and rain patterns, both within the tropics
			 and as the storms move poleward;
						(iii)storm surge
			 modeling, inland flood modeling, and coastal erosion;
						(iv)the interaction
			 with and impacts of storms with the natural and built environment; and
						(v)the
			 impacts to and response of society to destructive storms, including the
			 socio-economic impacts requiring emergency management, response, and
			 recovery.
						(B)To develop
			 infrastructure that is resilient to the forces associated with hurricanes and
			 other tropical storms.
					(C)To mitigate the
			 impacts of hurricanes on coastal populations, the coastal built environment,
			 and natural resources, including—
						(i)coral
			 reefs;
						(ii)mangroves;
						(iii)wetlands;
			 and
						(iv)other natural
			 systems that can reduce hurricane wind and flood forces.
						(D)To provide
			 training for the next generation of hurricane researchers and
			 forecasters.
					(b)Implementation
			 plan
				(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, the Under Secretary shall develop a detailed, 5-year
			 implementation plan for the Initiative that—
					(A)incorporates the
			 priorities for Federal science and technology investments set forth in the June
			 2005 publication, Grand Challenges for Disaster Reduction, and
			 in related 2008 implementation plans for hurricane and coastal inundation
			 hazards of the Subcommittee on Disaster Reduction of the Committee on
			 Environment and Natural Resources of the National Science and Technology
			 Council;
					(B)to the extent
			 practicable and as appropriate, establishes benchmarks, milestones, goals, and
			 performance measures to track progress of the research carried out under the
			 Initiative and the application of research results for reducing hurricane
			 losses and related public benefits, as recommended by the Task Force
			 under section
			 6(f)(2); and
					(C)identifies
			 opportunities to leverage the results of the research carried out under
			  section
			 7 with other Federal and non-Federal hurricane research,
			 coordination, and loss-reduction initiatives, such as—
						(i)the
			 National Windstorm Impact Reduction Program established by section 204(a) of
			 the National Windstorm Impact Reduction Act of 2004 (15 U.S.C. 15703);
						(ii)the National
			 Flood Insurance Program established under chapter 1 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4011 et seq.);
						(iii)the initiatives
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5121 et seq.);
						(iv)wind hazard
			 mitigation initiatives carried out by a State;
						(v)the
			 Hurricane Forecast Improvement Project of the National Oceanic and Atmospheric
			 Administration; and
						(vi)the Working
			 Group for Tropical Cyclone Research of the Office of the Federal Coordinator
			 for Meteorological Services and Supporting Research.
						(2)ReviewNot
			 later than 18 months after the date of the enactment of this Act, the Under
			 Secretary shall ensure that the implementation plan required by
			 paragraph
			 (1) is reviewed by—
					(A)the Director of
			 the National Science Foundation;
					(B)the Secretary of
			 Homeland Security;
					(C)the Director of
			 the National Institute for Standards and Technology;
					(D)the Commanding
			 General of the U.S. Army Corps of Engineers;
					(E)the Commander of
			 the Naval Meterorology and Oceanography Command;
					(F)the Associate
			 Administrator for Science Mission Directorate of the National Aeronautics and
			 Space Administration; and
					(G)the Director of
			 the U.S. Geological Survey.
					(3)RevisionsThe
			 Under Secretary shall revise the implementation plan required by
			 paragraph
			 (1) not less frequently than once every 5 years to address and
			 respond to the findings and recommendations of the Task Force.
				(c)Research
				(1)Establishment
			 of research objectivesThe Under Secretary shall, in consultation
			 with the Director of the National Science Foundation, establish objectives for
			 research carried out pursuant to
			 section
			 7 that are based on the findings of the expert assessments and
			 strategies described in paragraphs (3) and (4) of
			 section
			 2.
				(2)CoordinationIn
			 carrying out the provisions of this subsection, the Under Secretary shall
			 coordinate with the Task Force to the extent practicable.
				(d)National
			 workshops and conferencesThe Under Secretary, in coordination
			 with the Director of the National Science Foundation and the Task Force, shall
			 carry out a series of national workshops and conferences that assemble a broad
			 collection of scientific disciplines—
				(1)to address
			 hurricane-related research questions; and
				(2)to encourage
			 researchers to work collaboratively to carry out the purposes described in
			 subsection
			 (a)(2).
				(e)Public Internet
			 websiteThe Under Secretary, in coordination with the Task Force,
			 shall facilitate the establishment of a public Internet website for the
			 Initiative—
				(1)to foster
			 collaboration and interactive dialogues among the Under Secretary, the Director
			 of the National Science Foundation, the Task Force, and the public; and
				(2)to enhance public
			 access to Initiative documents and products, including—
					(A)information about
			 the members of the Task Force, including their affiliation and contact
			 information;
					(B)meeting agenda
			 and minutes of the Task Force;
					(C)reports and
			 publications of the Initiative;
					(D)the most recent
			 5-year implementation plan developed under
			 subsection
			 (b); and
					(E)the most recent
			 annual report submitted to Congress under
			  subsection
			 (f).
					(f)Annual
			 report
				(1)Requirement for
			 annual crosscut budget and reportThe Under Secretary, in
			 conjunction with members of the Task Force who represent Federal agencies, the
			 Office of Science and Technology Policy, and the Office of Management and
			 Budget, shall submit to Congress each year, together with documents submitted
			 to Congress in support of the budget of the President for the fiscal year
			 beginning in such year (as submitted pursuant to section 1105 of title 31,
			 United States Code), a coordinated annual report for the Initiative for the
			 fiscal year in which the report is submitted and the last fiscal year ending
			 before such submittal.
				(2)ContentsThe
			 report required by
			 paragraph (1) shall—
					(A)document the
			 funds transferred by the Under Secretary to the heads of other Federal agencies
			 under section 8(b);
					(B)document the
			 grants and contracts awarded to eligible entities under
			 section
			 7;
					(C)for each agency
			 that receives funds under section 8(b) and
			 eligible entity that receives a grant or contract under section 7, identify
			 what major activities were undertaken with such funds, grants, and contracts;
			 and
					(D)for each research
			 activity or group of activities described in
			  section
			 7(c), as appropriate, identify any accomplishments, which may
			 include full or partial achievement of benchmarks, milestones, goals,
			 performance measure targets established for the implementation plan under
			  subsection
			 (b)(1)(B).
					6.National
			 Hurricane Research Task Force
			(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the Under
			 Secretary shall establish a task force to be known as the National
			 Hurricane Research Task Force to facilitate and coordinate the efforts
			 of Federal agencies and eligible entities in support of the Initiative.
			(b)MembershipThe
			 Task Force shall be composed of the following:
				(1)The Under
			 Secretary, or the Under Secretary's designee.
				(2)The Director of
			 the National Science Foundation, or the Director's designee.
				(3)The Director of
			 the National Institute of Standards and Technology, or the Director's
			 designee.
				(4)The Secretary of
			 Homeland Security, or the Secretary's designee.
				(5)The Commanding
			 General of the U.S. Army Corps of Engineers, or the Commanding General's
			 designee.
				(6)The Director of
			 the United States Geological Survey, or the Director's designee.
				(7)The Administrator
			 of the National Aeronautics and Space Administration, or the Administrator's
			 designee.
				(8)One member shall
			 be appointed by the Secretary of Defense, who shall be a representative of the
			 Office of Naval Research or the Chief of Naval Operations.
				(9)The Federal
			 Coordinator for Meteorological Services and Supporting Research.
				(10)The Director of
			 the Office of Science and Technology Policy, or the Director's designee.
				(11)The Director of
			 the Office of Management and Budget, or the Director's designee.
				(12)The Chair of the
			 Executive Committee of the Federal Geographic Data Committee, or the Chair's
			 designee.
				(13)Such other
			 members from Federal agencies as the chairpersons of the Task Force jointly
			 consider appropriate.
				(14)Members who are
			 not employees of the Federal Government, selected jointly by the chairpersons
			 of the Task Force in consultation with the National Academy of Sciences and the
			 National Academy of Engineering, as follows:
					(A)At least 3
			 members who are prominent in the fields of hurricane science, engineering,
			 social science, or related fields.
					(B)At least 1 member
			 who represents a State government agency responsible for emergency management
			 and response.
					(C)At least 3
			 members who represent the views of local governments, tribal governments, and
			 nongovernmental organizations.
					(D)At least 2
			 members who represent private sector interests engaged in hurricane research,
			 preparedness, response, or recovery.
					(E)At least 1 member
			 who represents a State floodplain or coastal zone manager.
					(F)Such other
			 members as may be appropriate.
					(c)ChairpersonsThe
			 concurrent chairpersons of the Task Force shall be the following:
				(1)The Under
			 Secretary, or the Under Secretary's designee under subsection (b)(1).
				(2)The Director of
			 the National Science Foundation, or the Director's designee under subsection
			 (b)(2).
				(3)The Director of
			 the National Institute of Standards and Technology, or the Director's designee
			 under subsection (b)(3).
				(d)Initial
			 meetingNot later than 120 days after the date of the enactment
			 of this Act, the Task Force shall hold its first meeting.
			(e)MeetingsThe
			 Task Force shall meet at the call of the chairpersons of the Task Force, but
			 not less frequently than twice each year.
			(f)DutiesThe
			 duties of the Task Force are as follows:
				(1)To provide
			 assistance to the Under Secretary with the development of the 5-year
			 implementation plan required by
			 section
			 5(b).
				(2)Not later than
			 270 days after the date of the enactment of this Act and in consideration of
			 the expert findings referred to in
			  section
			 2(3)—
					(A)to develop and
			 furnish to the Under Secretary findings and recommendations, as appropriate,
			 for monitoring research progress and for a set of benchmarks, milestones,
			 goals, and performance measures to track the transition and application of
			 research results for reducing hurricane losses and related public benefits
			 under the Initiative;
					(B)to identify
			 interim and long-term goals of the research program under
			 section
			 7; and
					(C)to prioritize the
			 activities of the Initiative over a 10-year period.
					(3)To improve
			 communication and coordination among Federal agencies with respect to
			 hurricane-related research, developments in hurricane forecasting and
			 operations, and best practices for applying results of Initiative research to
			 reduce loss of life and property damage resulting from hurricanes.
				(4)To identify
			 opportunities to leverage the activities and products of the Initiative with
			 the National Windstorm Impact Reduction Program and other Federal and
			 non-Federal hurricane research, coordination, and loss reduction
			 programs.
				(5)To recommend a
			 model described in 
			 section 7(c)(1)(A) and monitor progress on development of such
			 model.
				(6)To make
			 recommendations to the Under Secretary and the Director of the National Science
			 Foundation on research priorities and content and structure of the program
			 established under section 7(a)(1).
				(7)To make
			 recommendations on national hurricane research observation and data
			 requirements.
				(8)To assess
			 opportunities to leverage the capabilities of the following
			 stakeholders:
					(A)Federal, State,
			 and local governments.
					(B)Tribal
			 governments.
					(C)Academic and
			 research institutions.
					(D)Entities from the
			 private sector.
					(E)Nongovernmental
			 organizations.
					(9)To evaluate the
			 extent to which the stakeholders described in paragraph (8) have been engaged
			 as partners and collaborators in the Initiative.
				(10)To assist the
			 Under Secretary in facilitating the development of the annual report required
			 by section
			 5(f).
				(11)To review such
			 report and provide comments to the Under Secretary.
				(12)To submit to the
			 National Science and Technology Council and to Congress, together with
			 documents submitted to Congress in support of the budget of the President for
			 the 2012 fiscal year (as submitted pursuant to section 1105 of title 31, United
			 States Code), a report containing a comprehensive review of the progress of the
			 Initiative in meeting the needs of the United States to understand hurricanes,
			 their impacts on natural and built environment, and methods to mitigate such
			 impacts.
				(g)Advisory
			 bodies
				(1)Authority to
			 establishThe Task Force may establish such advisory bodies as
			 the Task Force considers necessary to assist the Task Force in its duties under
			 subsection
			 (f).
				(2)CriteriaAn
			 advisory body established under paragraph (1) shall represent a broad variety
			 of private and public interests.
				(h)Advisors to the
			 Task ForceThe Task Force may seek advice and input from any
			 interested, knowledgeable, or affected party as the Task Force considers
			 necessary to carry out the duties under
			 subsection
			 (f).
			(i)Compensation
				(1)In
			 generalAll members of the Task Force who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
				(2)Travel
			 expensesThe members of the Task Force shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Task Force.
				(j)Procurement of
			 temporary and intermittent servicesThe Chairpersons may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
			(k)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use voluntary and uncompensated services as
			 the Commission determines necessary.
			(l)Exemption from
			 FACA notice requirement for Task Force advisory bodiesAn
			 advisory body established by the Task Force under
			 subsection
			 (g) shall not be subject to section 10(a)(2) of the Federal
			 Advisory Committee Act (5 U.S.C. App. 10(a)(2)).
			(m)Termination of
			 Task ForceThe Task Force shall terminate on September 30,
			 2018.
			7.National
			 Hurricane Research
			(a)National
			 Science Foundation competitive grant research program
				(1)In
			 generalThe Director of the National Science Foundation, in
			 coordination with the Under Secretary, shall establish a program to award
			 grants to eligible entities to carry out—
					(A)research
			 described in subsection (c);
			 or
					(B)other research
			 that is consistent with the research objectives established under
			  section
			 5(c)(1).
					(2)SelectionThe
			 National Science Foundation shall select grant recipients under this section
			 through its merit review process.
				(b)National
			 Oceanic and Atmospheric Administration research program
				(1)In
			 generalThe Under Secretary shall carry out a program of research
			 described in subsection (c) or
			 other research that is consistent with the research objectives established
			 under  section
			 5(c)(1).
				(2)Research
			 activitiesResearch carried out under paragraph (1) may be
			 carried out through—
					(A)intramural
			 research;
					(B)awarding grants
			 to eligible entities to carry out research;
					(C)contracting with
			 eligible entities to carry out research; or
					(D)entering into
			 cooperative agreements to carry out research.
					(c)ResearchThe
			 research described in this subsection is research that is consistent with the
			 purposes described in  section 5(a)(2) and
			 is described by one or more of the following:
				(1)Fundamental
			 hurricane researchFundamental hurricane research, which may
			 consist of the following:
					(A)Community
			 research modelsResearch to support continued development and
			 maintenance of community weather research and forecast models recommended by
			 the Task Force under 
			 section 6(f)(5), including advanced methods of observing storm
			 structure and assimilating observations into the models, in which the agency or
			 institution hosting the models ensures broad access and use of the model by
			 members of the Task Force and the civilian research community.
					(B)Predicting
			 hurricane intensity and structureResearch to improve
			 understanding and prediction of—
						(i)storm formation
			 and tracking with extended time scale to weeks in advance;
						(ii)rapid changes in
			 storm size, motion, structure, and intensity;
						(iii)the internal
			 dynamics of storms;
						(iv)the transition
			 to extratropical characteristics as storms move poleward; and
						(v)the
			 interactions of storms with environmental conditions, including the atmosphere,
			 ocean, and land surface.
						(C)Understanding
			 air and sea interactionsResearch regarding observations, theory,
			 and modeling to improve understanding of air and sea interaction in hurricanes
			 and other high wind speed environments.
					(D)Predicting
			 storm surge, waves, rainfall, inland flooding, and strong winds produced by
			 hurricanesResearch to understand, model, and predict rainfall,
			 coastal and riverline flooding, high winds, and the potential occurrence of
			 tornadoes, including probabilistic modeling, mapping, and visualization of
			 risk.
					(E)Relationships
			 between hurricanes and climate variability and changeResearch to
			 improve the understanding of the complex relationships between hurricanes and
			 climate on seasonal to decadal time scales, such as research to determine the
			 most effective methods to use observational information and numerical-model
			 simulations to examine short-term and long-term impacts of climate on changes
			 in storm intensity, geographic distribution, and frequency.
					(F)Relationships
			 between hurricanes and ecosystemsResearch to improve the
			 understanding of how hurricanes affect ecosystems, landscapes, and natural
			 resources and to develop assessments for hurricane vulnerability and risk,
			 including—
						(i)how
			 ecosystems have been influenced by past hurricanes and the ability and capacity
			 of ecosystems to recover from the effects of hurricanes;
						(ii)how ecosystem
			 management practices can minimize disruptions to ecosystem functions and
			 dependent economic uses as a result of hurricanes; and
						(iii)the role of
			 natural features, such as barrier islands, wetlands, and mangroves, in—
							(I)acting as natural
			 buffers to wind and flood forces; and
							(II)improving
			 coastal resiliency.
							(2)Technology
			 assessment and developmentTechnology assessment and development,
			 which may consist of the following:
					(A)Improved
			 observation of hurricanes and tropical stormsResearch to improve
			 hurricane and tropical storm observations and to improve the understanding of
			 the complex nature of storms and their interaction with the natural and built
			 environment through development and application of new technologies, such
			 as—
						(i)mobile radars and
			 advanced airborne observing technologies;
						(ii)global
			 positioning system technology;
						(iii)unmanned
			 vehicles;
						(iv)satellite-based
			 sensors;
						(v)ground-based and
			 aerial wireless sensors; and
						(vi)other geospatial
			 technologies and geospatial data, including bathymetry and elevation.
						(B)Computational
			 capabilityResearch and development of robust computational
			 capabilities and facilities required to conduct numerical and other types of
			 modeling that support the scientific studies and research carried out under the
			 Initiative as well as data acquisition and modeling during hurricane events,
			 including research to improve understanding of the efficient utility of
			 multiple models that—
						(i)require sharing
			 and interoperability of databases, computing environments, networks,
			 visualization tools, and analytic systems that improve on such technologies
			 that are available on the date of the enactment of this Act; and
						(ii)are used for
			 transitioning hurricane research assets into operational practice.
						(C)Technologies
			 for disaster response and recoveryResearch to improve damage
			 assessments after a hurricane and emergency communications during hurricane
			 response and recovery, including improvements to—
						(i)communications
			 networks for government agencies and nongovernmental entities;
						(ii)network
			 interoperability;
						(iii)cyber-security
			 during hurricane or storm related emergencies; and
						(iv)use of models,
			 remote sensing, and statistically based ground sampling to support effective
			 and rapid damage assessment to scale disaster response and recovery
			 needs.
						(3)Research
			 integration, transition, and applicationResearch on integration,
			 transition, and application of research results, which may consist of the
			 following:
					(A)Transition of
			 research to operationsResearch to develop mechanisms to
			 accelerate the application of improved models, observations, communication, and
			 risk assessment systems, and related research products to forecasting and other
			 operational settings, including use of 1 or more developmental test
			 beds.
					(B)Assessing
			 vulnerable infrastructureDeveloping a national engineering
			 assessment and clearinghouse of coastal infrastructure by leveraging and
			 building upon existing Federal activities, resources, and research, including
			 infrastructure related to levees, sea walls, and similar coastal
			 flood-protection structures, drainage systems, bridges, water and sewage
			 utilities, power, and communications, to determine the level of vulnerability
			 of such infrastructure to damage from hurricanes.
					(C)Interaction of
			 hurricanes with engineered structuresResearch to improve
			 understanding of the impacts of hurricanes and tropical storms on buildings,
			 structures, and housing combined with modeling that is essential for guiding
			 the creation of improved building designs and construction codes in locations
			 particularly vulnerable to hurricanes.
					(D)Evacuation
			 planningResearch to improve the manner in which
			 hurricane-related information is provided to, and utilized by, the public and
			 government officials, including research to assist officials of State, tribal,
			 regional, or local governments in—
						(i)determining the
			 circumstances in which evacuations are required; and
						(ii)carrying out
			 such evacuations.
						(E)Decision
			 supportResearch to—
						(i)assess the
			 social, behavioral, and economic factors that influence decision making by the
			 public, government officials, nongovernmental entities, the private sector, and
			 other impacted populations before, during, and in the aftermath of
			 hurricanes;
						(ii)improve the
			 translation of natural science and engineering research carried out under the
			 Initiative into informed decision making that enables communities, economies,
			 and the man-made and natural environments to become resilient to hurricane
			 impacts, including development of effective risk and vulnerability assessment
			 and risk communication tools; and
						(iii)develop methods
			 of assessing disaster recovery costs, both government and nongovernment, and of
			 comparing the relative benefits of disaster mitigation methods with disaster
			 recovery costs.
						8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated for fiscal years 2010 through 2015 amounts as
			 follows:
				(1)To the Under
			 Secretary, $18,750,000 to carry out sections 5, 6, and 7(b), of which not less
			 than $13,750,000 shall be used to carry such section 7(b).
				(2)To the Director
			 of the National Science Foundation, $56,250,000 to carry out sections 5 and
			 7(a).
				(b)Interagency
			 transfer of funds
				(1)Transfers by
			 Under Secretary for Oceans and AtmosphereOf amounts appropriated
			 pursuant to the authorization of appropriations under subsection (a)(1), the
			 Under Secretary may transfer to the heads of other Federal agencies such
			 amounts as the Under Secretary considers appropriate to carry out sections 5,
			 6, and 7(b).
				(2)Transfers by
			 Director of the National Science FoundationOf amounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a)(2), the Director of the National Science Foundation may transfer to the
			 heads of other Federal agencies such amounts as the Director considers
			 appropriate to carry out sections 5 and 7(a).
				9.Independent
			 review
			(a)Agreement
				(1)In
			 generalThe Under Secretary shall seek to enter into an agreement
			 with the National Research Council of the National Academies for the National
			 Research Council to perform the services covered by this section.
				(2)TimingThe
			 Under Secretary shall seek to enter into the agreement described in paragraph
			 (1) not later than 180 days after the date of the enactment of this Act.
				(b)Independent
			 review of National Hurricane Research InitiativeUnder an
			 agreement between the Under Secretary and the National Research Council under
			 this section, the National Research Council shall carry out an independent
			 review of the Initiative. In carrying out the review, the National Research
			 Council shall review the following:
				(1)Whether the
			 Initiative has well-defined, prioritized, and appropriate research
			 objectives.
				(2)Whether the
			 Initiative is properly coordinated among relevant Federal agencies and
			 stakeholders.
				(3)Whether the
			 Initiative has allocated appropriate resources to each of the research
			 objectives.
				(4)Whether suitable
			 mechanisms exist for transitioning the research results from the Initiative
			 into operational technologies and procedures and activities in a timely
			 manner.
				(c)ReportNot
			 later than 4 years after the date of the enactment of this Act, the Under
			 Secretary shall submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Science and Technology of the
			 House of Representatives a report on the results of the review carried out
			 under this section.
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Under Secretary, $750,000 to carry out this section.
			
